MEMORANDUM **
Trevor Kirchmeier appeals from the 135-month sentence imposed following his guilty-plea conviction for conspiracy to distribute and to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Kirchmeier contends that the district court erred by failing to grant him a minor role adjustment. The district court did not err because the record demonstrates that Kirchmeier brokered some of the drug deals. See United States v. Awad, 371 F.3d 583, 591 (9th Cir.2004).
Kirchmeier also contends that the district court erred by giving the United States Sentencing Guidelines too much weight, and by failing to consider his cooperation with the government, and that his sentence is unreasonable in light of his cooperation with the government, and due to an unwarranted sentencing disparity. Kirehmeier’s sentence is procedurally sound and substantively reasonable. See *730United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.